Exhibit 10.1

 

Execution Version

 

TENTH AMENDMENT AND LIMITED WAIVER

 

TO

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Among

 

KODIAK OIL & GAS (USA) INC.

as Borrower,

 

WELLS FARGO BANK, N.A.,

as Administrative Agent,

 

and

 

The Lenders Signatory Hereto

 

Dated as of July 12, 2013

 

--------------------------------------------------------------------------------


 

TENTH AMENDMENT AND LIMITED WAIVER TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This Tenth Amendment and Limited Waiver to Amended and Restated Credit Agreement
(this “Tenth Amendment”) dated as of July 12, 2013, is among Kodiak Oil & Gas
(USA) Inc., a Colorado corporation (the “Borrower”), each of the Lenders that is
a signatory hereto and Wells Fargo Bank, N.A., as administrative agent for the
Lenders (in such capacity, together with its successors, the “Administrative
Agent”).

 

Recitals

 

A.                                    The Borrower, the Administrative Agent and
the Lenders are parties to that certain Amended and Restated Credit Agreement
dated as of October 28, 2011 as amended by the First Amendment and Limited
Waiver to Amended and Restated Credit Agreement, dated as of November 14, 2011,
the Second Amendment to Amended and Restated Credit Agreement, dated as of
November 14, 2011, the Third Amendment to Amended and Restated Credit Agreement,
dated as of January 10, 2012, the Fourth Amendment to Amended and Restated
Credit Agreement, dated as of April 3, 2012, the Fifth Amendment to Amended and
Restated Credit Agreement, dated as of May 11, 2012, the Sixth Amendment to
Amended and Restated Credit Agreement, dated as of October 15, 2012, the Seventh
Amendment to Amended and Restated Credit Agreement, dated as of January 15,
2013, the Eighth Amendment to Amended and Restated Credit Agreement, dated as of
April 3, 2013 and the Ninth Amendment to Amended and Restated Credit Agreement,
dated as of June 19, 2013 (as amended, the “Credit Agreement”), pursuant to
which the Lenders have made certain credit available to and on behalf of the
Borrower.

 

B.                                    The Parent previously issued unsecured
Senior Notes and loaned the proceeds thereof to the Borrower pursuant to the
Intercompany Notes.

 

C.                                    To consummate the Liberty Acquisition and
effectuate the steps set forth in Recitals D through H hereof (the “Tax
Restructuring”), the Borrower shall draw approximately $680,000,000 under the
Credit Agreement.

 

D.                                    The Borrower shall use all or a portion of
the proceeds of the drawing under the Credit Agreement to partially prepay the
Intercompany Notes payable by the Borrower to the Parent in an aggregate
principal amount of up to $680,000,000 (the “Intercompany Notes Prepayment”).

 

E.                                     The Parent will use the proceeds of the
Intercompany Notes Prepayment to purchase preferred shares (“KOG ULC Preferred
Shares”) of KOG Oil & Gas ULC, a Subsidiary of the Borrower and an unlimited
liability company formed under the laws of the Province of British Columbia,
Canada (“KOG ULC”), which will be subordinated to the Indebtedness pursuant to
their terms and subject to a Guaranty, Put and Call Agreement between the Parent
and the Borrower and acknowledged by KOG ULC and Finance LLC (the “GPC
Agreement”).

 

F.                                      KOG ULC will use the proceeds from the
issuance of the KOG ULC Preferred Shares to subscribe to common equity of KOG
Finance, LLC, a wholly-owned Subsidiary and a limited liability company formed
under the laws of the State of Delaware (“Finance LLC”).

 

G.                                    Finance LLC will loan such equity proceeds
to the Borrower pursuant to an intercompany note (the “LLC Intercompany Note”)
which will be subordinated to the Indebtedness pursuant to its terms.

 

H.                                   The Borrower will use the proceeds received
pursuant to the LLC Intercompany Note to subscribe to common equity of Kodiak
Williston, LLC, a wholly-owned Subsidiary of the Borrower and a limited
liability company formed under the laws of the State of Delaware (“Williston”).

 

I.                                        Williston will use the proceeds to
consummate the Liberty Acquisition.

 

J.                                        In order to facilitate the foregoing,
the Borrower has requested, and the Administrative Agent and the Lenders party
hereto have agreed, to amend and waive certain provisions of the Credit
Agreement.

 

K.                                   The following financial institutions are
awarded the title of “Co-Documentation Agent” from the date hereof: (i) BMO
Harris Financing, Inc., (ii) Key Bank National Association, (iii) Royal Bank of
Canada, (iv) The Bank of Nova Scotia and (v) Credit Suisse AG, Cayman Islands
Branch.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

Section 1.                                           Defined Terms.  Each
capitalized term which is defined in the Credit Agreement, but which is not
defined in this Tenth Amendment, shall have the meaning ascribed such term in
the Credit Agreement.  Unless otherwise indicated, all section references in
this Tenth Amendment refer to the Credit Agreement.

 

Section 2.                                           Amendments to Credit
Agreement

 

2.1                               Amendments to Section 1.02

 

(a)                                 Section 1.02 is hereby amended by inserting
the following definitions in the appropriate alphabetical order:

 

“Finance LLC” has the meaning assigned in Recital F of the Tenth Amendment.

 

“General Security Agreement” shall mean that certain General Security Agreement,
dated as of July 12, 2013 by KOG ULC.

 

“GPC Agreement” has the meaning assigned in Recital E of the Tenth Amendment.

 

“Intercompany Notes Prepayment” has the meaning assigned in Recital D of the
Tenth Amendment.

 

“KOG ULC” has the meaning assigned in Recital E of the Tenth Amendment.

 

“KOG ULC Preferred Shares” has the meaning assigned in Recital E of the Tenth
Amendment.

 

“LLC Intercompany Note” has the meaning assigned in Recital G the Tenth
Amendment.

 

“Tax Restructuring” has the meaning in Recital C of the Tenth Amendment.

 

“Tenth Amendment” shall mean that certain Tenth Amendment to Amended and
Restated Credit Agreement, dated as of July 12, 2013.

 

“Tenth Amendment Effective Date” has the meaning set forth in the Tenth
Amendment.

 

“ULC Common Pledge Agreement” shall mean the Pledge of Equity Interests, dated
as July 12, 2013 by the Borrower.

 

 “ULC Preferred Pledge Agreement” shall mean Pledge of Equity Interests, dated
as of July 12, 2013 by the Parent.

 

 “Williston” has the meaning set forth in Recital H of the Tenth Amendment.

 

(b)                                 Section 1.02 is hereby amended by amending
and restating the following definitions in their entirety as follows:

 

“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be reduced or terminated pursuant to
Section 2.06.  Notwithstanding anything to the contrary contained herein, the
Aggregate Maximum Credit Amount is $1,500,000,000, as the same may be reduced,
increased or terminated from time to time.

 

2

--------------------------------------------------------------------------------


 

“Aggregate Elected Commitments” shall mean, at any time, the sum of the Elected
Commitments, as the same may be increased, reduced or terminated pursuant to
Section 2.06(c). As of the Tenth Amendment Effective Date, the Aggregate Elected
Commitment is $1,100,000,000.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) other than the Parent, of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower, (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Borrower by Persons who were neither (i) nominated by the board
of directors of the Borrower nor (ii) appointed by directors so nominated, (c)
the acquisition of direct or indirect Control of the Borrower by any Person or
group other than the Parent or (d) the acquisition of the KOG ULC Preferred
Shares by any Person other than the Parent, the Borrower or a Subsidiary;
provided that Change in Control shall also mean “Change in Control” as defined
in the Indenture.

 

“Liberty Acquisition” means the acquisition of the Liberty Assets by Williston
pursuant to the Liberty Acquisition Agreement.

 

“Liberty Acquisition Agreement” means that certain purchase and sale agreement,
dated as of June 2, 2013, between the Borrower and Liberty Resources LLC, as
partially assigned to Williston.

 

(c)                                  Section 1.02 is hereby amended by deleting
the following provision in full:

 

“FATCA” means Sections 1471 through 1474 of the Code and any regulations
promulgated thereunder or official interpretations thereof.

 

2.2                               Section 3.04.  Section 3.04(c) is hereby
amended by renumbering clauses (iv) and (v) as clauses (v) and (vi),
respectively, and inserting a new clause (iv) as follows:

 

“(iv)                        Upon (A) any payment, prepayment or redemption of
the Debt or other obligations outstanding (including dividends, interest and
fees), or (B) any purchase of the KOG ULC Preferred Shares, in either case
pursuant to the GPC Agreement, that is not made (1) with proceeds of the
issuance of new Senior Notes, (2) upon a change of control as provided in the
Indenture or (3) upon an asset sale as provided in the Indenture, subject to
Section 3.04(c)(iii), the Borrower shall prepay the Borrowings in an aggregate
principal amount up to the amount of any such payment, prepayment, redemption or
purchase.”

 

2.3                               Section 9.01(a). Section 9.01(a) is hereby
amended and restated in its entirety as follows:

 

“(a) Ratio of Total Debt to EBITDAX. Borrower will maintain, on the last day of
each quarter, a ratio of Maximum Total Debt to EBITDAX for the four fiscal
quarters ending on the last day of the fiscal quarter immediately preceding the
date of determination for which financial statements are available of at the end
of each fiscal quarter, of 4.0 to 1.0.  For the quarter ending September 30,
2013, EBITDAX will be calculated by multiplying EBITDAX for such quarter by 4.
For the quarter ending December 31, 2013, EBITDAX will be calculated by
multiplying the sum of the two quarters ending on December 31, 2013 by 2. For
the quarter ending March 30, 2013, EBITDAX will be calculated by multiplying the
sum of the three quarters ending on ending March 30, 2013 by 4/3 and for each
quarter thereafter, EBITDAX will be calculated by adding the four quarters
ending on such date.”

 

2.4                               Section 9.02(i).   Section 9.02(i) is hereby
amended and restated in its entirety as follows:

 

“(i) Debt under the KOG ULC Preferred Shares and the GPC Agreement.”

 

2.5                               Section 9.04(a).  Section 9.04(a) is hereby
amended and restated in its entirety as follows:

 

“(a) The Borrower will not, and will not permit any of its Subsidiaries to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, return any capital to its stockholders or make any

 

3

--------------------------------------------------------------------------------


 

distribution of its Property to its Equity Interest holders, except that if no
Event of Default has occurred and is outstanding, or would result therefrom (i)
the Borrower may declare and pay dividends with respect to its Equity Interests
payable solely in additional shares of its Equity Interests (other than
Disqualified Capital Stock), (ii) Subsidiaries may declare and pay dividends and
distributions ratably (with respect to each class of Equity Interest) with
respect to their Equity Interests, (iii) the Borrower may make cash
distributions to the Parent with respect to the payment of reasonable fees and
expenses incurred in the ordinary course of business in connection with the
maintenance of its corporate existence, reporting obligations, tax and
accounting preparation and other similar fees and expenses, (iv) the Borrower
may make Restricted Payments pursuant to and in accordance with stock option
plans or other benefit plans for management or employees of the Borrower and its
Subsidiaries, (v) the Borrower may make regularly scheduled interest payments
pursuant to the Intercompany Notes or Senior Notes or may make cash
distributions to the Parent for this purpose and may make the Intercompany Notes
Prepayment on the Tenth Amendment Effective Date, (vi) the Borrower may repay
any Debt outstanding under the Intercompany Notes (A) in an amount not to exceed
$8,000,000 with such amount to be subsequently paid by the Parent with respect
to interest due on the Senior Notes on December 1, 2013, (B) with proceeds of
the issuance of new Senior Notes, (C) upon a change of control as provided in
the Indenture, or (D) upon an asset sale as provided in the Indenture, subject
to Section 3.04(c)(iii),  (vii) the Borrower may repay any Debt outstanding
under the Senior Notes (or may make cash distributions to the Parent for this
purpose) (A) with proceeds of the issuance of new Senior Notes, (B) upon a
change of control as provided in the Indenture or (C) upon an asset sale as
provided in the Indenture, subject to Section 3.04(c)(iii), (viii) the Borrower
or KOG ULC may make regularly scheduled payments at a rate not to exceed 7.6158%
of the stated value of the KOG ULC Preferred Shares (provided that (a) such
scheduled payments are not made more than 10 Business Days in advance of the
applicable regularly scheduled interest payment dates of the Senior Notes, and
(b) to the extent that such dividend payments exceed the amount necessary to
make the applicable regularly scheduled interest payments on the Senior Notes,
(x) such excess shall be applied towards reasonable fees and expenses permitted
pursuant to clause (iii) above, and (y) any such excess amount not applied
towards the payment of such fees and expenses shall not exceed $3,000,000 in the
aggregate for all such excess amounts not so applied at any time outstanding),
in each case, pursuant to the terms of the KOG ULC Preferred Shares and pursuant
to the GPC Agreement, (ix) the Borrower may make regularly scheduled interest
payments to Finance LLC pursuant to the terms of the LLC Intercompany Note, and
(x) Borrower or KOG ULC may repay any Debt outstanding under the KOG ULC
Preferred Shares, (A) with proceeds of the issuance of new Senior Notes, (B)
upon a change of control as provided in the Indenture, or (C) upon an asset sale
as provided in the Indenture, subject to Section 3.04(c)(iii).”

 

2.5                               Section 9.15.  Section 9.15 is hereby amended
and restated as follows:

 

“Section 9.15                       Subsidiaries.  The Borrower will not, and
will not permit any Subsidiary to, create or acquire any additional Subsidiary
unless the Borrower gives written notice to the Administrative Agent of such
creation or acquisition and complies with Section 8.14(b).  The Borrower shall
not, and shall not permit any Subsidiary to, sell, assign or otherwise dispose
of any Equity Interests in any Subsidiary except in compliance with Section
9.12(d) or, with respect to the KOG ULC Preferred Shares only, Section 9.12(h). 
Neither the Borrower nor any Subsidiary shall have any Subsidiaries other than
KOG ULC that are organized under the laws of a jurisdiction other than the
United States of America, any state thereof or the District of Columbia.”

 

2.6                               Section 9.20.  Section 9.20 is hereby added to
the Credit Agreement immediately following Section 9.19 thereof, which Section
9.20 shall read as follows:

 

“Section 9.20                       Amendments to Organizational Documents.  The
Borrower will not, and will not permit any Subsidiary to, amend or restate any
of its or their respective organizational documents (or the terms of the KOG ULC
Preferred Shares) in a manner materially adverse to the Lenders.”

 

2.7                               Section 9.21.  Section 9.21 is hereby added to
the Credit Agreement immediately following Section 9.20 thereof, which Section
9.21 shall read as follows:

 

“Section 9.21                       Exercise of Common Put Option.  The Borrower
will not transfer the Equity Interests it holds in KOG ULC consisting of common
shares of KOG ULC to the Parent pursuant to the terms of the GPC Agreement
unless (a) the Borrower has obtained the prior written consent of the
Administrative Agent for such

 

4

--------------------------------------------------------------------------------


 

transfer, (b) the Parent has delivered a Security Instrument from the Parent
pledging all such Equity Interests to the Administrative Agent for the benefit
of the Lenders, in form and substance reasonably satisfactory to the
Administrative Agent, and (c) the Borrower, the Agent and the Majority Lenders
have entered into a mutually agreeable amendment to the Credit Agreement
subjecting KOG ULC and Finance LLC to the terms of the Credit Agreement
consistent with Subsidiaries of the Borrower.”

 

2.8                               Annex I.  Annex I is hereby amended and
restated in its entirety with Annex I attached hereto.

 

Section 3.                                           Waiver.      The Borrower
has requested, and the Administrative Agent and the Majority Lenders hereby
agree to grant, a waiver of (a) the limitations in Section 9.15 of the Credit
Agreement to allow the issuance of the KOG ULC Preferred Shares to the Parent,
(b) the limitations in Section 9.04(a) to allow the Intercompany Notes
Prepayment in an aggregate amount not to exceed $680,000,000 and (c) the
occurrence of a default or Event of Default pursuant to the failure of the
Borrower to comply with the provisions of Section 9.15 or Section 8.14 with
regards to KOG ULC.

 

Section 4.                                           Aggregate Elected
Commitments.  Pursuant to Section 2.6(c) of the Credit Agreement, the Aggregate
Elected Commitments shall be increased to $1,100,000,000.  The Borrower and the
Lenders agree and acknowledge that the Elected Commitment of each Lender shall
be as more particularly set forth on Annex I attached hereto and that each
Lender shall be deemed to have executed and delivered an Elected Commitment
Increase Certificate (attached as Exhibit G to the Credit Agreement) pursuant to
the terms thereof.

 

Section 5.                                           Borrowing Base
Redetermination.  For the period from and including the Tenth Amendment
Effective Date to but excluding the next Redetermination Date, the amount of the
Borrowing Base shall be equal to $1,100,000,000.  Notwithstanding the foregoing,
the Borrowing Base may be subject to further adjustments from time to time
pursuant to the terms of the Credit Agreement.

 

Section 6.                                           Conditions Precedent.  This
Amendment shall be effective upon the date of the receipt by the Administrative
Agent of the following documents and satisfaction of the other conditions
provided in this Section 6, each of which shall be reasonably satisfactory to
the Administrative Agent in form and substance (or waived in accordance with
Section 12.02 of the Credit Agreement) (the “Tenth Amendment Effective Date”):

 

6.1                               Tenth Amendment.  The Administrative Agent
shall have received from each Lender, each Guarantor and the Borrower,
counterparts (in such number as may be requested by the Administrative Agent) of
this Tenth Amendment signed on behalf of such Person.

 

6.2                               Notes.  The Administrative Agent and each
Lender shall have received duly executed Notes payable to each Lender that has
requested a Note in a principal amount equal to its Maximum Credit Amount, dated
as of the date hereof.

 

6.3                               Assumption Agreements.  KOG ULC, Finance LLC
and Williston shall have each executed and delivered an Assumption Agreement
under the Amended and Restated Guarantee and Collateral Agreement and modified
the Schedules to such agreement as necessary.

 

6.4                               Amendment to Parent Guaranty.  The Parent
shall have executed and delivered to the Administrative Agent an amendment to
the Amended and Restated Guarantee and Pledge Agreement, dated as of October 28,
2011, between the Parent and the Administrative Agent, in form and substance
satisfactory to the Administrative Agent.

 

6.5                               KOG ULC Preferred Shares and Organizational
Documents.  The Administrative Agent shall be satisfied with the terms of the
KOG ULC Preferred Shares and the organizational documents of KOG ULC.

 

6.6                               Canadian Security Documents.  (a) KOG ULC
shall have executed and delivered to the Administrative Agent the General
Security Agreement in form and substance satisfactory to the Administrative
Agent, (b) the Borrower shall have executed and delivered to the Administrative
Agent the ULC Common Pledge Agreement in form and substance satisfactory to the
Administrative Agent and (c) the Parent shall have executed

 

5

--------------------------------------------------------------------------------


 

and delivered to the Administrative Agent the ULC Preferred Pledge Agreement in
form and substance satisfactory to the Administrative Agent.

 

6.7                               Tax Planning.  The Borrower shall have
consulted with its tax advisors and auditors regarding the Restructuring to the
extent it has determined necessary in its reasonable judgment.

 

6.8                               No Default.  No Default or Event of Default
shall have occurred and be continuing as of the Tenth Amendment Effective Date.

 

6.9                               Opinion.  The Administrative Agent shall have
received an opinion in form and substance reasonably acceptable to the
Administrative Agent of (i) Dorsey & Whitney LLP, as special counsel to the Loan
Parties and (ii) local counsel in British Columbia, Canada and any other
jurisdictions requested by the Administrative Agent, each in form and substance
acceptable to the Administrative Agent.

 

6.10                        Solvency.  After giving effect to the Liberty
Acquisition, (i) the aggregate assets (after giving effect to amounts that could
reasonably be received by reason of indemnity, offset, insurance or any similar
arrangement), at a fair valuation, of the Borrower and the Guarantors, taken as
a whole, will exceed the aggregate Debt of the Borrower and the Guarantors on a
consolidated basis, as the Debt becomes absolute and matures, (ii) each of the
Borrower and the Guarantors will not have incurred or intended to incur, and
will not believe that it will incur, Debt beyond its ability to pay such Debt
(after taking into account the timing and amounts of cash to be received by each
of the Borrower and the Guarantors and the amounts to be payable on or in
respect of its liabilities, and giving effect to amounts that could reasonably
be received by reason of indemnity, offset, insurance or any similar
arrangement) as such Debt becomes absolute and matures and (iii) each of the
Borrower and the Guarantors will not have (and will have no reason to believe
that it will have thereafter) unreasonably small capital for the conduct of its
business.

 

6.11                        Third Party Consents.  All governmental and third
party consents and all equityholder and board of directors (or comparable entity
management body) authorizations related to the Liberty Acquisition shall have
been obtained and shall be in full force and effect.

 

6.12                        Litigation.  There is no litigation or investigation
pending or threatened that could reasonably be expected to result in a Material
Adverse Effect or which could reasonably be expected to have a material adverse
effect on the consummation of the Liberty Acquisition.

 

6.13                        Liens.  The Administrative Agent shall have received
evidence satisfactory to it that all Liens on the Liberty Assets (other than
Liens permitted by the Credit Agreement) have been released or terminated,
subject only to the filing of applicable terminations and releases.

 

                                                6.14                       
Mortgages.  The Administrative Agent shall be reasonably satisfied that the
Security Instruments create a first-priority Lien interest (provided that
Excepted Liens of the type described in clauses (a) to (d) and (f) of the
definition thereof may exist, but subject to the provisos at the end of such
definition) on the Liberty Assets such that after giving effect thereto, the
Mortgaged Properties will represent at least 80% of the total value of the Oil
and Gas Properties of the Borrower after giving effect to the Liberty
Acquisition.  In connection therewith, to the extent necessary, the
Administrative Agent shall have received from the Borrower a duly executed and
notarized amendment and/or supplement to each mortgage or such new mortgages
which shall be reasonably satisfactory to the Administrative Agent in form and
substance acceptable to the Administrative Agent.

 

6.15                        Title.                     The Administrative Agent
shall have received title information as the Administrative Agent may reasonably
require satisfactory to the Administrative Agent setting forth the status of
title to at least 80% of the total value of the Oil and Gas Properties evaluated
by most recently delivered Reserve Report and the Liberty Reserve Report,
including evidence that at least 95% of the total value of the Borrower’s Oil
and Gas Properties included in the Borrowing Base, after giving effect to the
Liberty Acquisition, are on Federal leases, State leases, allotted lands or land
owned in fee simple.

 

6

--------------------------------------------------------------------------------


 

6.16                        Liberty Acquisition.   The Administrative Agent
shall have received a certificate of a Responsible Officer of the Borrower
certifying that Williston is concurrently consummating the Liberty Acquisition
in accordance with the terms of the Liberty Acquisition Agreement provided to
the Administrative Agent on June 7, 2013, with no amendments or modifications
thereto, or waiver of any provisions thereof, which would be materially adverse
to the interests of the Lenders; provided that, for the avoidance of doubt, any
amendment, modification or waiver that results in (i) Williston purchasing
Liberty Assets with a value of less than 95% of the value of all Liberty Assets
(or any exercise by Williston of any right to remove Liberty Assets with a value
in excess of 5% of the total value of all of the Liberty Assets from the Liberty
Acquisition) and/or (ii) a decrease in the purchase price set forth in the
Liberty Acquisition Agreement of more than 5% shall be deemed to be materially
adverse to the interests of the Lenders.

 

6.17                        Fees and Expenses.  All accrued fees and expenses of
the Administrative Agent and the Lenders (including the reasonable and
documented fees and expenses of counsel for the Administrative Agent) shall
concurrently be paid on the Tenth Amendment Effective Date.

 

6.18                        Swap Agreements.  The Borrower shall have entered
into Swap Agreements hedging no less than (i) 60% of the production included in
the most recently delivered Production Forecast (giving pro-forma effect to the
Liberty Acquisition) for fiscal year 2013 and (ii) 40% of the production
included in the most recently delivered Production Forecast (giving pro-forma
effect to the Liberty Acquisition) for fiscal year 2014.

 

6.19                        Other.  The Administrative Agent shall have received
such other certificates, organizational documents, good standing certificates,
agreements and authorizing resolutions, in each case in form and substance
reasonably satisfactory to the Administrative Agent, as the Administrative Agent
may request.

 

The Administrative Agent is hereby authorized and directed to declare this Tenth
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 6 or the waiver of such conditions as
permitted by Section 12.02 of the Credit Agreement.  Such declaration shall be
final, conclusive and binding upon all parties to the Credit Agreement for all
purposes.

 

Section 7.                                           Ratification and
Affirmation; Representations and Warranties; Etc.                   The Borrower
hereby (a) acknowledges the terms of this Tenth Amendment; (b) ratifies and
affirms its obligations under, and acknowledges its continued liability under,
each Loan Document to which it is a party and agrees that each Loan Document to
which it is a party remains in full force and effect as expressly amended
hereby; and (c) represents and warrants to the Lenders that, as of the date
hereof, after giving effect to the terms of this Tenth Amendment: (i) all of the
representations and warranties contained in each Loan Document to which the
Borrower is a party are true and correct in all material respects as though made
on and as of the Tenth Amendment Effective Date (unless made as of a specific
earlier date, in which case, such representation or warranty was true as of such
date); (ii) no Default or Event of Default has occurred and is continuing; and
(iii) no event or events have occurred which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.

 

Section 8.                                           Miscellaneous.

 

8.1                               Confirmation.  The provisions of the Credit
Agreement (as amended by this Tenth Amendment) shall remain in full force and
effect in accordance with its terms following the effectiveness of this Tenth
Amendment.  This Tenth Amendment shall constitute a Loan Document, as such term
is defined in the Credit Agreement.

 

8.2                               No Waiver.  Other than pursuant to Section 3,
neither the execution by the Administrative Agent or the Lenders of this Tenth
Amendment, nor any other act or omission by the Administrative Agent or the
Lenders or their officers in connection herewith, shall be deemed a waiver by
the Administrative Agent or the Lenders of any Defaults or Events of Default
which may exist, which may have occurred prior to the date of the effectiveness
of this Tenth Amendment or which may occur in the future under the Credit
Agreement and/or the other Loan Documents.  Similarly, nothing contained in this
Tenth Amendment shall directly or indirectly in any way whatsoever either: (a)
impair, prejudice or otherwise adversely affect the Administrative Agent’s or
the Lenders’ right at any time to

 

7

--------------------------------------------------------------------------------


 

exercise any right, privilege or remedy in connection with the Loan Documents
with respect to any Default or Event of Default, (b) amend or alter any
provision of the Credit Agreement, the other Loan Documents, or any other
contract or instrument, or (c) constitute any course of dealing or other basis
for altering any obligation of the Borrower or any right, privilege or remedy of
the Administrative Agent or the Lenders under the Credit Agreement, the other
Loan Documents, or any other contract or instrument.  Nothing in this Tenth
Amendment shall be construed to be a consent by the Administrative Agent or the
Lenders to any Default or Event of Default.  Each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or any other word
or words of similar import shall mean and be a reference to the Credit Agreement
as amended hereby, and each reference in any other Loan Document to the Credit
Agreement or any word or words of similar import shall be and mean a reference
to the Credit Agreement as amended hereby.

 

8.3                               Counterparts.  This Tenth Amendment may be
executed by one or more of the parties hereto in any number of separate
counterparts, and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.  Delivery of this Tenth Amendment by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

 

8.4                               Successors and Assigns.  This Tenth Amendment
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

8.5                               Payment of Expenses.  In accordance with
Section 12.03 of the Credit Agreement, the Borrower agrees to pay or reimburse
the Administrative Agent for all of its reasonable and documented out-of-pocket
costs and reasonable expenses incurred in connection with this Tenth Amendment,
any other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable and
documented fees and disbursements of counsel to the Administrative Agent.

 

8.6                               Severability.  Any provision of this Tenth
Amendment which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

8.7                               No Oral Agreement.  THIS WRITTEN TENTH
AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS EXECUTED IN
CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

8.8                               Governing Law.  THIS TENTH AMENDMENT
(INCLUDING, BUT NOT LIMITED TO, THE VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

8.9                               Amendment to Security Instruments.  By
execution hereof, each Lender authorizes the Administrative Agent to execute,
and consents to, such amendments and modifications of the Security Instruments
(including, but not limited to, those set forth in Article 6 hereof), as the
Administrative Agent deems necessary to further effectuate the intent of this
Tenth Amendment and the transactions contemplated hereby.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Tenth Amendment to be
duly executed effective as of the date first written above.

 

BORROWER:

KODIAK OIL & GAS (USA) INC., a Colorado Corporation

 

 

 

 

 

By:

/s/ James P. Henderson

 

Name:

James P. Henderson

 

Title:

Chief Financial Officer

 

Signature Page - 1

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Suzanne Ridenhour

 

Name:

Suzanne Ridenhour

 

Title:

Director

 

 

 

 

LENDERS:

WELLS FARGO BANK, N.A.

 

 

 

 

 

By:

/s/ Suzanne Ridenhour

 

Name:

Suzanne Ridenhour

 

Title:

Director

 

Signature Page - 2

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Joseph Scott

 

Name:

Joseph Scott

 

Title:

Senior Vice President

 

Signature Page - 3

--------------------------------------------------------------------------------


 

 

BMO HARRIS FINANCING, INC.

 

 

 

 

 

By:

/s/ James V. Ducote

 

Name:

James V. Ducote

 

Title:

Director

 

Signature Page - 4

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA

 

 

 

 

 

By:

/s/ Mark Lumpkin, Jr.

 

Name:

Mark Lumpkin, Jr.

 

Title:

Authorized Signatory

 

Signature Page - 5

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

By:

/s/ Terry Donovan

 

Name:

Terry Donovan

 

Title:

Managing Director

 

Signature Page - 6

--------------------------------------------------------------------------------


 

 

SCOTIABANK, INC.

 

 

 

 

 

By:

/s/ J. F. Todd

 

Name:

J. F. Todd

 

Title:

Managing Director

 

Signature Page - 7

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

By:

/s/ Doreen Barr

 

Name:

Doreen Barr

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ Michael Spaight

 

Name:

Michael Spaight

 

Title:

Authorized Signatory

 

Signature Page - 8

--------------------------------------------------------------------------------


 

 

COMERICA BANK

 

 

 

 

 

By:

/s/ Ekaterina Evseev

 

Name:

Ekaterina Evseev

 

Title:

Assistant Vice President

 

Signature Page - 9

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Tara McLean

 

Name:

Tara R. McLean

 

Title:

Vice President

 

Signature Page - 10

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ David Morris

 

Name:

David Morris

 

Title:

Authorized Officer

 

Signature Page - 11

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

 

 

 

 

By:

/s/ Marcus M. Tarkington

 

Name:

Marcus M. Tarkington

 

Title:

Director

 

 

 

 

 

By:

/s/ Michael Getz

 

Name:

Michael Getz

 

Title:

Vice President

 

Signature Page - 12

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK

 

 

 

 

 

By:

/s/ John Kovarik

 

Name:

John Kovarik

 

Title:

Vice President

 

Signature Page - 13

--------------------------------------------------------------------------------


 

 

CADENCE BANK, N.A.

 

 

 

 

 

By:

/s/ Eric Broussard

 

Name:

Eric Broussard

 

Title:

Senior Vice President

 

Signature Page - 14

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Robert James

 

Name:

Robert James

 

Title:

Vice President

 

Signature Page - 15

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ Eamon Baqui

 

Name:

Eamon Baqui

 

Title:

Vice-President

 

Signature Page - 16

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A.

 

 

 

 

 

By:

/s/ Stephen W. Warfel

 

Name:

Stephen W. Warfel

 

Title:

Senior Vice President

 

Signature Page - 17

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA

 

 

 

 

 

By:

/s/ Michael J. Clayborne

 

Name:

Michael J. Clayborne

 

Title:

Vice President

 

Signature Page - 18

--------------------------------------------------------------------------------


 

REAFFIRMATION AND RATIFICATION: Each Guarantor hereby (a) acknowledges the terms
of this Tenth Amendment; (b) ratifies and affirms its obligations under, and
acknowledges its continued liability under, each Loan Document, including each
Guaranty Agreement, to which it is a party and agrees that each Loan Document,
including each Guaranty Agreement,  to which it is a party remains in full force
and effect as expressly amended hereby; and (c) represents and warrants to the
Lenders that, as of the date hereof, after giving effect to the terms of this
Tenth Amendment: (i) all of the representations and warranties contained in each
Loan Document, including each Guaranty Agreement, to which such Guarantor is a
party are true and correct in all material respects as though made on and as of
the Tenth Amendment Effective Date (unless made as of a specific earlier date,
in which case, such representation or warranty was true as of such date);
(ii) no Default or Event of Default has occurred and is continuing; and (iii) no
event or events have occurred which individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.

 

ACKNOWLEDGED AND RATIFIED:

KODIAK OIL & GAS CORP., a corporation continued under the laws of Yukon
Territories, Canada

 

 

 

 

 

By:

/s/ James P. Henderson

 

Name:

James P. Henderson

 

Title:

Chief Financial Officer

 

Acknowledgment and Ratification

 

--------------------------------------------------------------------------------